Mr. Justice Dunn delivered the opinion of the court: To an information in the nature of quo warranto requiring them to show by what warrant they claimed to hold and execute the offices of president and members of the board of education of a certain supposed high school district the appellees filed two pleas, alleging the doing of the various things required for the organization of a high school district in accordance with the act of 1911, which was held unconstitutional in People v. Weis, 275 Ill. 581, and also the incurring of indebtedness, the payment of expenses and the performance of various official acts because of such organization. Replications were filed to the pleas but were later withdrawn as to one plea, and that plea was demurred to. The appellees demurred to the replications to the other plea, and the court overruled the demurrer to the plea and sustained the demurrer to the replications. The relators electing to stand by their demurrer and replications, judgment was rendered quashing the information, and the relators appealed. We have held that the act “to legalize the organization of certain high school districts,” approved June 14, 1917, is effective to legalize the organization of the districts which it purports to affect. (People v. Madison, 280 Ill. 96; People v. Dix, id. 158; People v. Stitt, id. 553.) The plea to which the demurrer was overruled brought the case within the terms of the act, and the judgment was therefore right. This act provides in section 3 that where there are two districts whose territory overlaps, the district which shall have first established and continues to conduct a high school is validated and confirmed. The appellants’ counsel argue that the plea does not show that the district in question is not an overlapping district and is therefore bad. The first section of the act purports to legalize the organization of all high school districts in which elections have been held in accordance with the provisions of that section. By a separate section certain cases are excepted from the operation of the enactment. In pleading a statute, if there be an exception in the enacting clause it must be negatived by thé party relying on the statute, but if there be an exception in a subsequent clause the other party must show it to avoid the operation of the statute. (1 Chitty’s Pl. 223; Toledo, Peoria and Warsaw Railway Co. v. Lavery, 71 Ill. 522; Hyman v. Bayne, 83 id. 256; VonBoeckmann v. Corn Products Refining Co. 274 id. 605.) The burden was on the relators to allege and prove the existence of the condition mentioned in section 3. The appellants argue the sufficiency of the replications to the other plea, but it would be useless to consider this question. One good plea constitutes a complete defense to the information. It is not worth while to inquire whether a replication to another plea was good or bad, for it could not affect the. judgment. Judgment affirmed.